Citation Nr: 1546296	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-22 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for back condition.

4.  Entitlement to service connection for residuals of dengue fever.

5.  Entitlement to service connection for skin cancer, including basal cell carcinoma and melanoma.




ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from May 1943 to January 1946, and from April 1957 to March 1962.  He died in May 2011.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that the Veteran filed a notice of disagreement in October 2010. Accordingly, the claims remained on appeal at the time of the Veteran's death.
The Veteran's surviving spouse has been accepted as a substitute claimant.  See Notification letter dated February 23, 2012.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's tinnitus was related to hazardous noise exposure during his second period of active duty service.

2.  The Veteran's hearing loss was not related to service.

3.  The Veteran was not shown to have any residuals of dengue fever.

4.  The Veteran's back condition was not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
	
2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for residuals of dengue fever have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for back condition have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Additionally, to be present as a current disability, there must be evidence of the condition at some time during the appeals period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and tinnitus, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

As to the claim for residuals of dengue fever, neither the Veteran nor the appellant submitted any competent evidence that the Veteran experienced residuals of that disease during the period on appeal.  The Board first notes that dengue fever is "an acute, self-limited disease," Dorland's Illustrated Medical Dictionary, 486 (32d ed. 2012), and would not reasonably cause the long-term effects the Veteran described, specifically back pain.  Furthermore, there is no competent evidence in the record that the Veteran experienced any residuals of dengue fever.  While a lay person such as the Veteran could describe a subjective symptom such as back pain or weakness, he was not competent - nor is the appellant - to provide an opinion as to symptoms allegedly related to an acute illness decades earlier.  There is no suggestion in the medical evidence that any of the Veteran's complaints or diagnoses were possibly residuals of dengue fever.  As there is no evidence of residuals of dengue fever at any time during the period on appeal, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App at 225; McClain, 21 Vet. App. at 321; Romanowsky, 26 Vet. App. at 293.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for residuals of dengue fever is denied.

As to the Veteran's back disability claim, the Board does not dispute that he complained of back pain, and was noted to have narrowed disc spaces, bony spurs in all the lumbar vertebral bodies, and sclerosis of the facet joints of his lumbar spine.  See VA treatment record dated August 5, 2009.  However, there is no evidence of an in-service injury to which his back condition, diagnosed more than three decades after service, can be attributed.  Careful review of the Veteran's service treatment records (STRs) reveals no treatment for back pain or back injury.  The Board acknowledges an October 1961 entry stating that the Veteran fell on his back.  However, x-rays were negative and the physician determined that the Veteran merely had a contusion of the sacral bone.  The Veteran was instructed to return if the problem persisted, but his STRs are absent for any additional treatment, indicating that the problem had resolved.  At all service medical examinations, the Veteran's back and musculoskeletal system were found to be clinically normal.  Accordingly, there was no evidence of a chronic back condition during service.  Furthermore, there was no suggestion in the medical evidence that the Veteran's post-service back condition was somehow related to his service.  Again, neither he nor the appellant possess the medical knowledge and training to opine on whether an injury caused a medical condition decades later.  Therefore, the claim for service connection for a back disability must be denied.

As to the claims for hearing loss and tinnitus, the Board does not dispute that the Veteran had a diagnosis of those conditions at the time of his death, nor that he was exposed to hazardous noise during service.  The Veteran provided competent, credible testimony that he served as a demolition specialist and combat engineer during his periods of active duty.  As the Veteran's duties are consistent with in-service noise exposure, the Board acknowledges that the Veteran was exposed to hazardous noise while in service.  Therefore, the dispositive question is whether the Veteran's hearing loss and tinnitus were related to the in-service noise exposure.

The Veteran's STRs contain service examinations from January 1946, March 1957, February 1960, and March 1962, which show whisper test hearing results of 15 out of 15 bilaterally.  The Veteran consistently denied ear trouble or hearing loss during all examinations, and his ears and hearing were consistently found to be normal by examiners.  The Veteran's service treatment records do not show any complaints or abnormal findings pertaining to hearing loss or tinnitus at any time during service.

In addition to the whisper test, the March 1962 separation examination report also contains audiometry results.  The Board notes that prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units; VA used ASA prior to July 1966.  However, in July 1966 VA adopted International Organization for Standardization (ISO) units, and the military followed suit in November 1967.  The in-service audiogram in this case was conducted in 1962 and must be converted from ASA to ISO units.  Essentially, that means adding 10 decibels to the reported findings in most frequencies, the exceptions being adding 15 decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.  The March 1962 audiogram shows the following pure tone thresholds, in decibels, converted to ISO units:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
-
20
LEFT
20
10
10
-
5

The Veteran was provided a VA audiology examination in August 2010.  He reported that he served as a demolition specialist in the Army from 1943 to 1945, and that he was involved in combat in Saipan manning a 105 Howitzer.  He was also involved in destroying munitions while stationed in Okinawa.  During his second period of service, he served as squad leader and combat engineer.  He reported that he first noticed bilateral constant tinnitus during his second period of service, and denied having tinnitus prior to 1957.  Although he could not recall a specific incident or circumstance of onset, he recalled that tinnitus was present at the time of his discharge.  Following examination of the Veteran and review of claims file, the examiner determined that as to tinnitus, the issue could not be resolved without resorting to mere speculation.  The examiner explained that there was no record of tinnitus in the Veteran's STRs, and tinnitus and hearing loss were not reported at time of discharge.  Additionally, although the Veteran reported onset of tinnitus during his second period of service, the earliest treatment record for tinnitus is in 2000.  It would be as likely as not for tinnitus to manifest as a symptom with the onset of hearing impairment, which was sometime in the late 1980s or early 1990s.

As to hearing loss, the examiner opined that it was not as likely as not that the hearing loss was caused by acoustic trauma in service.  The examiner explained that the Veteran had clinically normal pure tone thresholds at the time of discharge from service.  Additionally, although the examiner acknowledged that the Veteran's 1962 separation examination showed a slight asymmetry in the 4000 Hz thresholds of 15 dB, he noted that origin of the asymmetry is a matter of mere speculation.

Based on the above, the Board finds that the Veteran's in-service hazardous noise exposure caused his tinnitus, but is not related to his bilateral hearing loss.  The examiner's statement that etiology of the Veteran's tinnitus could not be determined without resorting to speculation is effectively not pertinent evidence, one way or the other, regarding service connection.  Jones v. Shinseki, 23 Vet. App. 382, 386 (2010).  However, the Veteran reported onset of tinnitus during his second period of service and complained of experiencing tinnitus ever since.  Because tinnitus is a purely subjective condition, the Veteran was competent to report that his symptoms began during service.  Furthermore, the Board finds no reason to doubt his credibility in providing such a statement.  Lending to his credibility is the fact that his medical treatment records show that he complained of bilateral tinnitus almost 10 years prior to filing his claim for disability benefits.  See VA treatment record dated August 24, 2001.  Accordingly, as the weight of the evidence is in support of the claim, entitlement to service connection for tinnitus is granted.

However, as to the Veteran's bilateral hearing loss, entitlement to service connection is not warranted.  First, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim for service connection for hearing loss.  Sensorineural hearing loss was not manifest to a compensable degree within one year of separation from service.  Furthermore, neither sensorineural hearing loss nor manifestations sufficient to identify it were shown during service.  Rather, hearing tests administered during service were normal and the Veteran denied having any history of hearing or ear trouble during that time period.  Additionally, the Veteran did not contend to have had hearing loss until at least 20 years after service.  Therefore, the presumption of service connection for sensorineural hearing loss does not apply.  

The Board also finds that the weight of the evidence is against the claim for service connection for hearing loss on a direct basis.  The Board affords greater weight to the August 2010 VA audiologist's opinion than to that of the Veteran or the appellant.  While the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the VA audiologist, outweigh those of a layperson, such as the Veteran or the appellant.  The VA audiologist has education, training, and experience on these matters that they are not shown to have. 

In sum, while the Veteran was competent to report noise exposure and a subjective hearing loss, the weight of the evidence establishes that his hearing loss was not due to in-service noise exposure or any other events which may have occurred in service.  In reaching this determination, the Board acknowledges that all reasonable doubt is to be resolved in the claimant's favor.  However, the preponderance of the evidence is against the claim, and it must therefore be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990). 

VA's Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to her under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated in February 2012 is of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran and appellant.  The appellant has not identified any other outstanding records that she wants VA to obtain or that she believes are relevant to her claims.  Therefore, the duty to assist her in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was provided with a VA audiology examination in August 2010 to address the etiology of his hearing loss and tinnitus.  The appellant has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiner and the adequacy of the examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  The Board notes that a medical opinion has not been obtained with regard to the back and dengue fever claims.  However, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, and inter alia, contains competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability that may be related to service.  38 C.F.R. § 3.159(c)(4)(i).  As discussed above, the evidence does not suggest that the Veteran's post-service back condition was related to a disease or injury during service, or that he had residuals of dengue fever at the time of his death, and thus has not triggered the VA's duty to provide a medical examination.  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws governing payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for back disability is denied.

Entitlement to service connection for residuals of dengue fever is denied.


REMAND

As to the claim for service connection for skin cancer, remand is necessary in order to assist the appellant with developing her claim.  The evidence shows that prior to his death, the Veteran had stated that his doctors told him that his skin cancer could have resulted from duty in tropical climates such as the Pacific Islands, presumably from the sun exposure during such duty.  The Veteran's military records show that he was a combat engineer and presumably worked outdoors during his periods of service.  His DD214 indicates that he had approximately two years of service in Central and Western Pacific and the Ryukyu Islands.  An August 2010 audiology exam shows that the Veteran worked as a laborer at a freight dock between his periods of service, and after service was a salesman for a trucking company, then a furniture salesman.

As there was a diagnosis of skin cancer during the appeal period, some evidence of sun exposure during service, and the Veteran provided competent evidence of a possible association between service and his skin cancer, a VA medical opinion is necessary to properly adjudicate the claim.  38 U.S.C.A. § 5103A (d) (2014); 38 C.F.R. § 3.159(c)(4)(i).

Additionally, as the appellant is substituted for the Veteran in this case, the evidentiary record is not limited to the evidence in existence at the time of the Veteran's death, but remains open.  The appellant should be provided an opportunity to submit any information she may have as to any post-service sun exposure.
	
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appellant and request that she provide information regarding any post-service sun exposure the Veteran may have had.

2.  Then, obtain a medical opinion to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that causation of the Veteran's skin cancer was related to service.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner's opinion should reflect consideration that the Veteran's military duties consisted of outdoor work, and that he served in the Pacific Islands for approximately two years.  The examiner should also consider the Veteran's post-service sun exposure, to include any additional information provided by the appellant.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.


3.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


